UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2199


RICHARD COLEMAN,

                    Plaintiff - Appellant,

             v.

STATE OF NORTH CAROLINA; FRANKLIN COUNTY, NC; AMANDA
STEVENSON, Judge and Individually; ARKOFA AUTO SALES; R. KEITH
SHACKELFORD, Attorney,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:21-cv-00399-RAJ-LRL)


Submitted: January 20, 2022                                       Decided: January 24, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Coleman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Coleman appeals the district court’s order dismissing his civil action

without prejudice for improper venue. ∗ We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Coleman v. State

of North Carolina, No. 2:21-cv-00399-RAJ-LRL (E.D. Va. Sept. 27, 2021). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




       ∗
        We conclude that the district court’s order dismissing Coleman’s action without
prejudice is an appealable final order. See Domino Sugar Corp. v. Sugar Workers Local
Union 392, 10 F.3d 1064, 1067 (4th Cir. 1993) (holding that dismissal without prejudice
may be final if no amendment to complaint can cure defect in plaintiff’s complaint).
                                             2